                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


CLARA P.HAWKINS,

              Plaintiff,
       v.
                                                          No. CIV 18-778 CG/KRS
UNITED STATES AIR FORCE
(Cannon Air Force Base),

              Defendant.



            ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO
             EXTEND DEFENDANT’S EXPERT DISCLOSURE DEADLINE

       This matter comes before the Court on Defendant’s Unopposed Motion to Extend

Defendant’s Expert Disclosure Deadline (Doc. 47). Defendant requests an additional thirty days.

       The Court has reviewed the Motion and finds that it should be granted.

       IT IS HEREBY ORDERED that the deadline for Defendant’s Expert Disclosures is

extended from June 12, 2019 to July 12, 2019.




                                            THE HONORABLE KEVIN R. SWEAZEA
                                            United States Magistrate Court Judge
